ee nepbie | SSIES 2 TR 2 et OF
q -00341- 6 Dogpumepiey Fred paiLe/ake yeeag “Of 4 PagelD 351
fa PBF CL BATE BIG ESS OF

 
 

LET EZ: , ‘Dunee
is Cbaemse "te SB v ~ 2 39f
AL

   
  

  
 
   

  
  

NORTHE! OF

MAR 19 2

  
 

By

  
 

      
 

os

 
   

BP isa Lure, Fz,

Mut Pectice fo CT ride, Ii F peed FES Lower 7A Fite Paice ey
eryre June’ Lee ps Sends, 1370 DG Cboset, Faas (wevcrref,
LP CrteeR Sees ttl of FGF bot Ghete Potoen eee PCT Ex tp Eptt oS
Ser cur The witocencé ae Fe Antal, HE UNMIS LE WEt dd STEELE be
fer Fipeer wes ob Pe feiss tH Vee? OF Kid) Bip Ft Ott 09, DM PUATICR
Stier Me fle Wes? OF DIS he Tlind $5 LEFT Fee FICE FREESE Wop
Of PTs Fig prvediapiese, FRE DB byes tibet C883 Fidtvtp FB APD PL EWED
in Deep Fe; Anyi cee Ado mirciee jet Fetes Pbez dcr ENIS Gibsdef PLE RE Ron

GE MIELE AS Ek OEET BY FIO RAMS , Fb (LbF BASE CELS RENSOn al E

FS Bao Fie (3 OP Beg poe MT o

Ase RES BET, FlUs ETpon) Che tee ERR OME ACE hi FO 02 Pad F Fee!
Bete Tye et (9288s fil CREE AY tek, Cher bed: FMB, MBF IAG FHT
FRAG LS, LE Cl Stapdse Bim GAIIRE. Yous. 6S9 5. th, 2p SSE F PML PS FRAT  F4y6 ‘eat Ehe=
LLISGB RIFE FBR PREMEE 5 Ollbe ye ATED, PUCOR DIM Es 28 bbb te! EFC ECT LUT
Read OF Los ptt lh bENCtA. BEE fib ge bie Font ZR «IAEL , FEO Sette bio 2G t

AE FRALMIIEE $8 Beiwe Suplecre) Te fC Btd GICs te.
OMS ¢ disenht OF A L989 Leovat Lbetion (prt fl P&B LD BLA LEED RE by

eptit Bide BitePEDED terttid PRE LURE FEAT RBTIORM. ALAS Pe

Fitbé 4Df dt»
_. Case.4:18-cv-00341-P Document 64-—Filed-03/19/20-~ Page? of4~PagelD 352

StTe O(TECT, PearwtIee 78 GaipE le. FIVE Jian sq veby PLLESESE “Sind OTE 4
hide p FIe0$ Seed TUT Ee eyppena POT, Tig e F098 Cacd Fre EMveAe
CEOI, BL SCRIT Esp ce, LE: FHE Sond ER "cad fou Be Recetas Fe
Si pehesisto Coder frtih i, Sie Cx PARI, (Li De,, DEY Ss 2D £LO.

Me badPitcve FT atl bo Wy CHE Sin GE Z, See Ceesed OFF Ap fdaeF

ius 4 PBeyecertn big} Pipéesl Ab Gilet Tarsjes, jw bie,

fag fo 23 fF Pve Loexpste ape Laws Ctra $d OF GERMS Certs
As Exeey SISOE wees Be verd! BERAEC fp fe2 bth loot

eat Phew ree: Fein pei Bbc che Pilon win hice [BE PEBETED J,

VETER Cyr ant 72 Filesp Frise te Pie AG bs » LLC AA PeteSTHS LS THE.
biyg, SPA Trae Cote 00 vb porte SEMTMCE Reahtive (fps. Gee
Bue res Ppenttits, G8 $I 3 OF SE IVER Gy hot DICT VE. RECUE LS

Kee yeen Ti Efince Jas (wD CL, Se Tate Figia TeE F pegs
Sr s Ctayel Fb0e the Juid Cpe JECt ets

CLOT AME OF SEINE
4B Ep BC Fitts. Fieri tes Lpeas, Bo Cth, JS8itupebin Te Be

Legew et Faaatesrl vite, Viet (8. trl, var Ebb ERTS COLT

Mayeray, FasO i, FE jee, Ot) COUWL MG LG ORO «

Dated ~ fen SE
eg LaF
SACK Lay
AO thet pel Kipk Mee:
Seapee
Mevies82 Lt 77636

 

 

 

 

 
 
     
  

   

 

wee fed ate
fag

of Fete Bey

3
i
:
i
1
:
H

x

 

{fefesdl Lagat

Hs

(HUETE gC edd

[r[F

fs

dee

 

“YlOF MYM
106g A HEP.
obra 27 FA™

aout? Pe”

f
2
>A ay

 

    

LLP

 

 

 

LE

  

$A $OPEESTO NIECE

EHAOD LOULLST “S

     
     
 
  
  

go £95"

 

SYM)

  

gb? AULT

té

f AS

Ab

ee
PbS" he AE

al
BOG?

ui

sect

~reseeneyg pen FeE?

ELIS ZO/ ZL,

 

ae es |
eons

“eternal |

fo

f Pag
Eo
Pe
4
1% eR

     

 
L eine Pe

 

PRIVILEGED OFFENDER MAIL

NOTINSPECTED BY TEXAS
DEPARTMENT OF CRIMINAL

JUSTICE - CORRECTIONAL

     

INSTITUTIONS DIVISION
